Case 1:19-cr-00826-NRB Document 28 Filed 12/11/19 Page 1 of 2
Case 1:19-cr-00826-NRB Document 27 Filed 12/10/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

1:19-CR-00826-NRB

UNITED STATES OF AMERICA

DANILO CHAVEZ LOZANO,
of, : ‘ee L unl,

Defendant.
/ DNeetidbeue “M, 2O0F

MOTION TO WITHDRAW AS COUNSEL
FOR DEFENDANT DANILO CHAVEZ LOZANO

 

Undersigned counsel Luis I. Guerra, Esq., moves to withdraw as counsel for defendant,
Danilo Chavez Lozano, and as grounds in support states:

l, Mr. Chavez Lozano has been represented in this action by undersigned counsel.

2. Mr. Chavez Lozano and undersigned counsel amicably agree that undersigned
counsel withdraw from this matter. Morcover, Mr. Chavez Lozano has retained new counsel to
represent him in this matter.

3. As aresult, withdrawal is allowed and warranted under Rule 1.16(c) of the New
York Rules of Professional Conduct, and good cause exists for the withdrawal.

A, Withdrawal can be accomplished without material adverse effect on the interests of
Mr. Chavez Lozano.

}. Mr. Chavez Lozano consents to the withdrawal.

6. Mr. Chavez Lozano has been provided proper notice.

WHEREFORE, undersigned counsel Luis I. Guerra, respectfully requests this Court to

enter an Order granting his Motion to Withdraw for Mr, Chavez Lozano, and discharging Luis I.

 
 

Case 1:19-cr-00826-NRB Document 28 Filed 12/11/19 Page 2 of 2
Case 1:19-cr-00826-NRB Document 27 Filed 12/10/19 Page 2 of 2

Guerra from any and all further obligations of represeutation of Mr. Chavez Lozano.

CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY that on December 10, 2019, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF.

Sf Luis I, Guerra
Luis I. Guerra
